Exhibit 10.25

BOISE CASCADE HOLDINGS, L.L.C.

DIRECTORS DEFERRED COMPENSATION PLAN

(Effective January 1, 2006)


--------------------------------------------------------------------------------


BOISE CASCADE HOLDINGS, L.L.C.

DIRECTORS DEFERRED COMPENSATION PLAN

1.             Purpose of the Plan.  The purpose of the Boise Cascade Holdings,
L.L.C. Directors Deferred Compensation Plan (the “Plan”) is to further the
growth and development of Boise Cascade Holdings, L.L.C. (the “Company”) by
providing directors the opportunity to defer a portion of their cash
compensation.  The Plan is an unfunded plan.

2.             Definitions.

2.1           Board.  The Board of Directors of Boise Cascade Holdings, L.L.C.

2.2           Compensation.  A Participant’s fees, payable in cash, for services
rendered by a Participant as a Director of the Company during a calendar year. 
Compensation shall not include any amounts paid by the Company to a Participant
that are not strictly in consideration for personal services, such as expense
reimbursements.  Compensation shall not include any taxable income realized by,
or payments made to, a director as a result of the grant, exercise, or payment
of any equity award issued by the Company or any subsidiary or affiliate or as a
result of the disposition of such equity award, unless the Board determines that
the award shall be included in Compensation for purposes of this Plan.

2.3           Deferral Election.  A Participant’s election to defer all or part
of his or her Compensation.

2.4           Deferred Account.  The record maintained by the Company for each
Participant of the cumulative amount of Compensation deferred pursuant to this
Plan and imputed interest, gains or losses on those amounts accrued as provided
in Section 4.6.

2.5           Deferred Compensation Agreement.  Collectively, a Participant’s
Deferral Election and Distribution Election.

2.6           Director.  For purposes of this Plan, an individual who is a
member of the Board and who receives a cash retainer and meeting fees in
connection with the performance of services as a member of the Board.

2.7           Distribution Election.  A Participant’s election of the method and
timing of distribution of his or her Deferred Account.

2.8           Investment Account.  Any of the accounts identified by the Board
from time to time, described in Exhibit A, to which Participants may allocate
all or any portion of their Deferred Accounts for purposes of determining the
gains or losses to be assigned to the Deferred Accounts.

1


--------------------------------------------------------------------------------


2.9           Participant.  A Director who has entered into a Deferred
Compensation Agreement with the Company in accordance with the provisions of the
Plan.

2.10         Termination.  The Participant’s ceasing to be a member of the board
of directors of the Company for any reason whatsoever, whether voluntarily or
involuntarily.

3.             Administration and Interpretation.  The Board shall have final
discretion, responsibility, and authority to administer and interpret the Plan. 
This includes the discretion and authority to determine all questions of fact,
eligibility, or benefits relating to the Plan.  The Board may also adopt any
rules it deems necessary to administer the Plan.  The Board may delegate its
administration responsibilities to any committee of the Board, and if the Board
does so, references to the Board in this Plan shall be deemed to be references
to the designated committee.  The Board’s responsibilities for day-to-day
administration and interpretation of the Plan shall be exercised by employees of
the Company or a subsidiary who have been assigned those responsibilities by
management.  Any employee exercising responsibilities relating to the Plan in
accordance with this section shall be deemed to have been delegated the
discretionary authority vested in the Board with respect to those
responsibilities, unless limited in writing by the Board.  Claims for benefits
under the Plan and appeals of claim denials shall be in accordance with
Sections 9 and 10.

4.             Participant Deferral and Distribution Elections.

4.1           Execution of Agreement.  A Director who wishes to participate in
the Plan must execute a Deferred Compensation Agreement either (a) for newly
eligible individuals, within 30 days after first becoming eligible to
participate in the Plan, or (b) prior to January 1 of the calendar year for
which the Deferred Compensation Agreement will be effective.

4.2           Deferral Election.  When a Director first becomes eligible to
participate, he or she shall have the opportunity to make a Deferral Election
which shall apply to Compensation earned beginning the first calendar quarter
after such election is made.  Each year thereafter, the Director shall have the
opportunity to make a Deferral Election with respect to his or her Compensation
earned in the following calendar year.  Deferral Elections shall be made either
by submission of a written Deferral Election Form in substantially the form
provided in Appendix A or by completion of an online enrollment process, as
designated by the Company.  The Compensation otherwise earned by a Participant
during the calendar year beginning after receipt of the Participant’s Deferral
Election shall be reduced by the amount elected to be deferred.  Deferral
Elections are irrevocable except as otherwise provided in this Plan.

4.3           Change of Deferral Election.  A Participant who wishes to change
an election to defer Compensation for a future year may do so at any time by
submitting

2


--------------------------------------------------------------------------------


a new Deferral Election prior to January 1 of the year for which the change in
election is to be effective.

4.4           Distribution Election.  At the time a Participant first elects to
defer Compensation under Section 4.2, he or she must elect a distribution option
for his or her Deferred Account either by submission of a written Distribution
Election Form in substantially the form provided in Appendix A or by completion
of an online enrollment process, as designated by the Company.  Distribution
Elections are irrevocable except as otherwise provided in this Plan.

4.5           Change of Distribution Election.  A Participant may request, in
writing, a change of his or her Distribution Election at any time.  The new
election (a) must be one of the distribution options available at the time the
original Distribution Election was made, (b) must defer commencement of
distribution for at least 5 years from the date distribution would have
commenced under the original Distribution Election, and (c) must be received by
the Board at least 12 months prior to the commencement of distribution of the
Participant’s Deferred Account under the original Distribution Election.  The
Board shall approve the request if it meets the requirements of this section. 
Approved requests shall not take effect until 12 months after the date the
request was submitted.

4.6           Deferred Account Allocations and Adjustments.  The Company shall
maintain a record of each Participant’s Deferred Account balance, including
deferrals and adjustments.  Each Participant’s Deferred Account shall be
adjusted on a monthly basis to reflect the imputed interest, gains or losses
attributable to the applicable Investment Account(s).  Imputed interest will be
credited to a Participant’s account on the last day of each month.  Computation
of the imputed interest, gains or losses with respect to any Investment Account
shall be at the Company’s sole discretion.

4.7           Investment Accounts.  If the only Investment Account offered is
the Stable Value Account, Participants’ deferrals will be automatically
allocated to the Stable Value Account.  If more than one Investment Account is
offered, the following terms apply:

4.7.1        Each Participant must allocate his or her current deferrals of
Compensation to one or more of the offered Investment Accounts, either by
submission of a written allocation form or by completion of an online allocation
process, as designated by the Company and subject to any restrictions
established by the Company.

4.7.2        Participants who are active Directors may from time to time change
the allocation of prospective deferrals to or from any Investment Account on any
business day, with any change effective as of the first calendar quarter
beginning after the date of the change.

3


--------------------------------------------------------------------------------


4.7.3        Participants who are active Directors may move all or any portion
of their Deferred Account balance among any of the Investment Accounts, other
than the Stable Value Account, on any business day, with any change effective as
of the next business day.

4.7.4        Deferred Account balances allocated to the Stable Value Account may
not be moved to any other Investment Account.

4.7.5        After Termination, a Participant may not change the allocation of
his or her Deferred Account among Investment Accounts.

5.             Distributions.

5.1           Distributions in General.  The Company shall distribute a
Participant’s Deferred Account balance according to the Participant’s
Distribution Election, except as otherwise provided in this Section 5.

5.2           Interest, Gains and Losses after Termination.  Unpaid balances
shall continue to be credited with imputed interest, gains or losses based on
the applicable Investment Account prospectively from the date of Termination
until such amounts are distributed from the Plan.

5.3           Hardship Distribution.  If serious and unanticipated financial
hardship occurs, a Participant may request a lump-sum distribution of an amount
sufficient to satisfy the hardship plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).  The Participant shall document, to the
Board’s satisfaction, that distribution of his or her account is necessary to
satisfy a severe financial hardship to the Participant resulting from an
unforeseeable emergency, as defined in section 409A of the Code and the
regulations thereunder, including an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in section 152(a) of the Code)
of the Participant; loss of the Participant’s property due to casualty; or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.  A hardship distribution must be
on account of an unanticipated, immediate, and serious financial need arising
from an unforeseeable emergency, and the Participant must not have access to
other funds, including proceeds of any loans, sufficient to satisfy the need. 
Upon receipt of a request under this Section, the Board may, in its sole
discretion, terminate the Participant’s involvement in the Plan and direct the
distribution of all or a portion of the Participant’s account balance in a lump
sum, to the extent necessary to satisfy the financial need.  The Participant
shall sign all documentation requested by the Board relating to the
distribution.  Any Participant whose participation in the Plan terminates under
this Section shall not be eligible to participate in any nonqualified deferred
compensation

4


--------------------------------------------------------------------------------


plan maintained by the Company or any subsidiary for a period of 12 months
following the date of the distribution.

5.4           Small Account Distributions.  If a Participant’s Deferred Account
balance is less than $10,000 on the date of Termination, the Company shall
promptly distribute the entire Deferred Account balance in a lump sum to the
Participant, regardless of the Participant’s Distribution Election, and the
Participant shall have no further rights or benefits under this Plan.

5.5           Distributions Following Participant Death; Designation of
Beneficiary.  The Company shall make all payments to the Participant, if
living.  A Participant shall designate a beneficiary by filing a beneficiary
designation in the form and manner prescribed by the Board.  A Participant may
change his or her beneficiary at any time by filing a new beneficiary
designation in the form and manner prescribed by the Board.  If a Participant
dies either before benefit payments have commenced under this Plan or after
benefits have commenced but before his or her entire Deferred Account has been
distributed, his or her designated beneficiary shall receive any benefit
payments in accordance with the Participant’s Distribution Election.  If no
designation is in effect when any benefits payable under this Plan become due,
the beneficiary shall be the spouse of the Participant, or if no spouse is then
living, the Participant’s estate.

6.             Miscellaneous.

6.1           Assignability.  A Participant’s rights and interests under the
Plan may not be assigned or transferred except in the event of the Participant’s
death, as described in Section 5.5.

6.2           Taxes.  The Company shall deduct from all payments made under this
Plan all applicable federal or state taxes required by law to be withheld.

6.3           Form of Communication.  Deferral Elections and Distribution
Elections shall be made as provided in Sections 4.1 through 4.5.  Beneficiary
designations shall be made as provided in Section 5.5.  Any other application,
claim, notice, or other communication required or permitted to be made by a
Participant to the Board or the Company shall be made in writing and in such
form as the Board or Company may prescribe.  Such communication shall be
effective upon receipt by the Company’s corporate secretary at P.O. Box 50,
Boise, Idaho 83728.

6.4           Service Providers.  The Company may, in its sole discretion,
retain one or more independent entities to provide services to the Company in
connection with the operation and administration of the Plan.  Except as
specifically delegated or assigned to any such entity in writing, the Board
shall retain all discretionary authority under this Plan.  No Participant or
other person shall be a third party beneficiary with respect to, or have any
rights or recourse under, any contractual arrangement between the Board, the
Company or the Company’s subsidiary or affiliate and any such service provider.

5


--------------------------------------------------------------------------------


7.             Amendment and Termination.  The Board may, at its sole
discretion, amend or terminate the Plan at any time, provided that the amendment
or termination shall not adversely affect the vested or accrued rights or
benefits of any Participant without the Participant’s prior consent.

8.             Unsecured General Creditor.  Participants and their
beneficiaries, heirs, successors, and assigns shall have no legal or equitable
rights, interest, or claims in any property or assets of the Company.  The
assets of the Company shall not be held under any trust for the benefit of
Participants, their beneficiaries, heirs, successors, or assigns, or held in any
way as collateral security for the fulfilling of the obligations of the Company
under this Plan.  Any and all Company assets shall be, and remain, the general,
unpledged, unrestricted assets of the Company.  The Company’s obligation under
the Plan shall be an unfunded and unsecured promise of the Company to pay money
in the future.

9.             Claims Procedure.  Claims for benefits under the Plan shall be
filed in writing with the Company’s corporate secretary, who shall forward such
claims to Boise Cascade, L.L.C.’s compensation manager.  The compensation
manager shall have discretion to interpret and apply the Plan, evaluate the
facts and circumstances, and make a determination with respect to the claim in
the name and on behalf of the Board.  The claim shall include a statement of all
facts the claimant believes relevant to the claim and copies of all documents,
materials, or other evidence that the claimant believes relevant to the claim. 
Written notice of the disposition of a claim shall be furnished to the claimant
within 90 days after the application is filed.  This 90-day period may be
extended an additional 90 days by the compensation manager, in his or her sole
discretion, by providing written notice of the extension to the claimant prior
to the expiration of the original 90-day period.

10.           Claims Review Procedure.  Any claimant who has been denied a
benefit claim shall be entitled, upon written request to the Board, to a review
of the denied claim.  A request for review, together with a written statement of
the claimant’s position and any other comments, documents, records or
information that the claimant believes relevant to his or her claim, shall be
filed with the Board no later than 60 days after receipt of the written
notification provided pursuant to Section 9.  The Board shall make its decision,
in writing, within 60 days after receipt of the claimant’s request for review. 
This 60-day period may be extended an additional 60 days if the Board provides
written notice of the extension to the claimant prior to the expiration of the
original 60-day period.  The written decision shall be final and binding on all
parties.

11.           Lawsuits, Jurisdiction, and Venue.  No lawsuit claiming
entitlement to benefits under this Plan may be filed prior to exhausting the
claims and claims review procedures described in Sections 9 and 10.  Any such
lawsuit must be initiated no later than the earlier of (a) one year after the
event(s) giving rise to the claim occurred, or (b) 60 days after a final written
decision was provided to the claimant under Section 10.  Any legal action
involving benefits claimed or legal obligations relating to or arising

6


--------------------------------------------------------------------------------


under this Plan may be filed only in Federal District Court in the city of
Boise, Idaho.  Federal law shall be applied in the interpretation and
application of this Plan and the resolution of any legal action.  To the extent
not preempted by federal law, the laws of the state of Delaware shall apply.

12.           Effective Date of Plan.  This Plan shall become effective as of
January 1, 2006.

7


--------------------------------------------------------------------------------


EXHIBIT A

INVESTMENT ACCOUNTS

Stable Value Account.  Deferred Accounts allocated to this account shall be
credited with imputed interest according to the regular method and rate
established for the Stable Value Account under the Boise Cascade, L.L.C.
Deferred Compensation Plan or any successor to that plan (the “Employee Plan”),
without taking into account any changes to that method or rate caused by an
event other than amendment of the Employee Plan (e.g., reduction in the rate due
to a participant’s termination of employment or other event, such as a change in
control).  If at any time the Employee Plan ceases to have an investment account
designated as a Stable Value Account, the Board shall designate the method and
rate for calculating imputed interest under this account.

Note:  As of October 31, 2006, the interest crediting rate under the Stable
Value Account of the Employee Plan is Moody’s times 130%.  The Company shall
inform Participants if the rate under the Employee Plan changes at any time.

8


--------------------------------------------------------------------------------


APPENDIX A


BOISE CASCADE HOLDINGS, L.L.C.


FORM OF DEFERRAL ELECTION FORM

This form constitutes my election to participate in the Boise Cascade Holdings,
L.L.C. Directors Deferred Compensation Plan, subject to the provisions of that
plan.  I agree that my request to defer cash compensation into the plan is
irrevocable by me for compensation to be earned in 200   , except as provided in
the plan.

I wish to receive my cash compensation (retainer and meeting fees) as follows:

 

 

200    ELECTIONS

 

NEW
200   ELECTIONS

 

 

 

 

 

 

 

Directors Deferred Compensation Plan*

 

—

%

—

%

 

 

 

 

 

 

Cash

 

—

%

—

%

 

 

 

 

 

 

 

 

100

%

100

%

 

--------------------------------------------------------------------------------

*Boise Cascade believes, but does not guarantee, that a deferral election made
under the terms of the plan is effective to defer the receipt of taxable
income.  You are advised to consult with your attorney or accountant regarding
the federal and state tax law implications of this deferral.

Signed:

 

 

 

 

 

 

Date:

 

 

Printed Name:

 

 

 

 

 

 

This form must be returned before December 31, 200   , to:

 

 

 

Karen E. Gowland

 

Corporate Secretary

 

Boise Cascade Holdings, L.L.C.

 

P.O. Box 50

 

Boise, ID 83728

 

FAX: 208/384-6566

 

 

9


--------------------------------------------------------------------------------


Boise Cascade Holdings, L.L.C.


FORM OF DISTRIBUTION ELECTION FORM

THIS DISTRIBUTION ELECTION applies to my Deferred Account balance under the
Boise Cascade Holdings, L.L.C. Directors Deferred Compensation Plan (the
“Plan”), which is incorporated into this Agreement.  I understand that this
election is irrevocable except as provided in the Plan.

I elect the following form of distribution of my Deferred Account balance:

o  Lump-sum payment.

o  Annual installment payments (in approximately equal amounts) over a period of
(choose one of the following):

o  2 years

 

o 3 years

 

I elect the following distribution beginning date:

o  January 1 of the year following Termination of service as a director.

o  The later of age 55 or Termination of service as a director.

o  The later of age 65 or Termination of service as a director.

o  The later of age 70 or Termination of service as a director.

If I die before distributions from the Plan begin, the Company will pay my
designated beneficiary the Deferred Account balance as:

o  Lump-sum payment.

o  Annual installment payments (in approximately equal amounts) over a period of
(choose one of the following):

o  2 years

 

o 3 years

 

If I choose installment payments and I die after installment payments have
begun, the Company will pay my designated beneficiary:

o  Lump sum of the remaining Deferred Account balance.

o  The remaining installment payments.

Signed:

 

 

 

Date:

 

 

Printed Name:

 

 

10


--------------------------------------------------------------------------------